Citation Nr: 1206212	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  03-30 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION


The Veteran had active service from November 1967 to June 1969. 

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2002 rating decision that denied service connection for hypertension. 

In October 2006, the Board denied the Veteran's claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Remand, in a February 2008 Order, the Court vacated the Board decision and remanded the case to the Board for readjudication in accordance with the Joint Motion for Remand.  In April 2008, the Board remanded the Veteran's hypertension claim for additional development.  

In an August 2010 decision, the Board again denied the Veteran's hypertension claim, and the Veteran appealed the denial to the Court.  In an August 2011 Order, the Court again remanded the case to the Board for readjudication, in accordance with the Joint Motion for Remand. 

The Board observes that the Veteran has submitted a May 2007 request for service connection for posttraumatic stress disorder.  As that claim has not yet been developed for appellate review, it is referred to the RO for appropriate action.  Additionally, the Board notes that in a July 2010 informal hearing presentation, the Veteran's service representative appears to assert a claim of entitlement to increased ratings for service-connected knee disabilities.  However, the record does not indicate that the Veteran is service connected for any knee disability.  Therefore, the matter is referred to the RO for clarification as to whether the Veteran is asserting a claim of entitlement to service connection for a bilateral knee disability, or, if service connection for a bilateral knee disability has been granted, for action on the increased rating claims. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  




REMAND

Although the Board regrets the additional delay in this long-standing appeal, it is constrained by the fact that proper adjudication of the Veteran's hypertension claim  requires additional development. 

The Veteran, in written statements, asserts that his current hypertension is related to active service, including as a result of herbicide exposure during service.  In the alternative, he asserts that his hypertension was caused or is aggravated by his service-connected diabetes mellitus.

Service medical records, including the Veteran's April 1969 separation examination, are negative for complaints or clinical findings relating to hypertension.

Medical records after service show that, in October 1989, the Veteran was referred for private treatment for uncontrollable hypertension.  At that time, it was noted that the Veteran had a family history that was strongly positive for hypertension and that the Veteran had received prior treatment from various doctors for hypertension.  It was also noted that he had hypertension "probably since discharge from the service."  No rationale or basis for that conclusion was offered.  Thereafter, private medical records dated from October 1989 to August 2002 show ongoing treatment for hypertension that was fairly well-controlled.  From August 1993 to July 2000, the Veteran's problem list included a diagnosis of mild chronic renal insufficiency due to nephrosclerosis.  However, the Board observes that in July 2000, although the Veteran's problem list included that diagnosis, the treatment note of the same date did not show a diagnosis of any renal insufficiency or nephrosclerosis.  Thereafter, private medical records show that that in January 2002, the Veteran was diagnosed with diabetes mellitus, type II.

VA medical records dated in March 2002  and April 2002 show that the Veteran underwent an Agent Orange registry examination.  Thereafter, in May 2002 correspondence, the Veteran was notified by the Agent Orange registry physician that he had controlled new onset diabetes mellitus II without nephropathy, retinopathy, and neuropathy.  Thereafter, private medical records show ongoing treatment for hypertension and diabetes.  

In February 2007, the Veteran underwent a VA diabetes mellitus examination during which he reported a history of hypertension that was diagnosed approximately in the early 1970s.  Following clinical evaluation of the Veteran and diagnostic testing, the examiner diagnosed non-insulin-dependent diabetes type II and essential hypertension that predated diabetes with an onset in the early 1970s.  No etiological opinion was offered.

In March 2010, the Veteran was afforded a VA examination to address the etiology of his hypertension.  The examiner indicated a review of the Veteran's claims file, including service medical records, private medical records, and VA medical records.  The examiner noted that private records did not document a secondary cause for the Veteran's hypertension, nor did they document evidence of proteniuria.  Regarding current treatment, the Veteran was taking metoprolol, dyazide, and lisinopril daily.  Physical examination revealed blood pressure readings of 166/100 sitting, 186/98 lying, and 193/112 standing.  Diagnostic and clinical tests revealed normal creatinine, which was the only diagnostic or clinical finding noted in the examination report.

Based on the foregoing, the March 2010 examiner diagnosed essential hypertension due to aging, indicating that no underlying cause for the Veteran's hypertension was identified during the examination.  The examiner added that there was no documentation in the claims file that the Veteran had an onset of hypertension during active military service, as indicated by normal blood pressure readings in the service medical records.  The examiner further opined that the Veteran's hypertension was not a chronic complication of his diabetes, as private medical records did not document diabetic proteinuria or renal disease.  Furthermore, the examiner found no evidence of aggravation of hypertension by any service-connected disability in the claims file and noted that the Veteran did not provide any documentation to support such a finding.  Finally, the examiner opined that neither prostate cancer nor erectile dysfunction were a cause of hypertension.

Thereafter, in support of his claim, the Veteran submitted private medical records showing ongoing treatment for hypertension and diabetes, and internet research pertaining to a relationship between hypertension and diabetes.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette  v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

While mindful that the Veteran has already undergone a VA examination with respect to his hypertension claim, the Board finds the prior examination findings to be unsupported by adequate rationale and, thus, of low probative value.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Specifically, the March 2010 VA examiner did not address pertinent clinical evidence in explaining the basis for the opinions offered, including private medical records showing mild chronic renal insufficiency due to nephrosclerosis between 1993 and 2000.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, because of the deficiency with the above VA examination, the Board finds that an additional VA examination and etiological opinion is warranted in order to fully and fairly address the merits of the Veteran's claims.  In rendering that etiological opinion, the VA examiner should review all pertinent evidence in the Veteran's claims folder.  38 C.F.R. § 4.1 (2011).  Moreover, that VA examiner should give particular consideration to the Veteran's assertions regarding the onset of his hypertension and any other pertinent lay evidence submitted in support of his claims. 

Next, private medical records appear to be outstanding.  An October 1989 private medical record pertaining to treatment for hypertension notes prior treatment of the Veteran for hypertension by various other physicians.  In a December 2011 statement, the Veteran provided additional information regarding those physicians and other providers of treatment for hypertension dating back to as early as 1970.  However, it does not appear that any requests have been made to obtain records from those early providers.  As the Veteran has put the VA on notice that private records exist pertaining to his hypertension, those records should be obtained on remand.  

Additionally, VA medical records appear to be outstanding.  Specifically, the February 2007 VA examination report references VA treatment in September 2006 and November 2006 for which no records have been associated.  Furthermore, the most recent VA treatment record associated with the claims file is dated in April 2002.  As it appears that there may be subsequent VA medical records containing information pertinent to the Veteran's claim, the Board finds that efforts to obtain those records should be made on remand.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Finally, in December 2011, the Veteran submitted additional private medical records and internet research directly to the Board without a waiver of initial consideration of this evidence by the RO.  The Veteran specifically requested remand of his claim for consideration of the newly submitted evidence.  VA regulations prohibit the Board from considering additional pertinent evidence without first remanding the case to the agency of original jurisdiction for initial consideration or obtaining the Veteran's waiver.  Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  While the Board acknowledges that it has reviewed the newly submitted evidence, it has done so solely for the purpose of facilitating development of the claim on remand.  38 C.F.R. §§ 19.9, 20.1304(c) (2011).  Accordingly, to ensure that VA has met its duty to assist and to ensure full compliance with due process requirements, the Board finds that on remand the issue of service connection for hypertension should be reviewed with consideration of all evidence received since the last RO adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associated with the claims folder all medical records from the Central Alabama Veterans Health Care System dated since April 2002.

2.  After obtaining the necessary authorization from the Veteran, obtain and associate with the claims folder medical records from any provider identified by the Veteran from whom he received treatment in relation to his hypertension, including Dr. Jefferson Underwood, Dr. Gary Pelat, Dr. William Crum, Dr. Gary McCulloch, Dr. William McGuffin, and the Baptist Medical Center.  All attempts to obtain those records should be noted in the claims folder, and the Veteran should be notified of any unsuccessful efforts. 

3.  After the above development has been completed, schedule the Veteran for a VA examination to assess the etiology of his currently diagnosed hypertension.  The claims folder should be reviewed by the examiner, and the examination report should note that review.  All findings and conclusions should be supported by a rationale, and the examiner should reconcile the opinion with all other evidence of record, including the Veteran's service medical records, which are negative for complaints or clinical findings of hypertension; private medical records, which show uncontrolled hypertension as early as October 1989 and treatment for hypertension prior to that date, evidence of mild chronic renal insufficiency due to nephrosclerosis from 1993 to 2000, and a diagnosis of diabetes mellitus in January 2002; and VA examination reports in February 2007 and March 2010, indicating that the Veteran's hypertension predated his diabetes mellitus, was neither caused nor aggravated by his diabetes mellitus, and is not related to service.  The examiner must also consider the Veteran's lay statements that he experienced high blood pressure since at least the 1970s.  Additionally, the examiner must acknowledge and discuss any reports of a continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Specifically, the VA examiner's opinion should address the following: 

a)  State whether it is as likely as not (50 percent probability or greater) that the Veteran's hypertension is due to or the result of his service-connected diabetes mellitus. 

b)  State whether it is as likely as not (50 percent probability or greater) that the Veteran's hypertension has been aggravated (permanently increased in severity beyond the natural progress of the disease) by his service-connected diabetes mellitus.

c)  State whether it is as likely as not (50 percent probability or greater) that the Veteran's hypertension first manifested in or is otherwise related to his period of active service. 

4.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

